Citation Nr: 1623425	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-22 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his son (M.K.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1945 to December 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2013 rating decisions of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, a videoconference hearing was held before the undersigned (for the issues of whether new and material evidence has been received to reopen claims of service connection for a right knee disability, for a left knee disability, and for tinnitus); a transcript is in the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

While the RO reopened the current claims of service connection for a right knee disability and for a left knee disability and decided those claims on the merits, the Board must make its own determination as to whether new and material evidence to reopen these claims was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

After a statement of the case was issued in October 2015 for the claims of service connection for a right shoulder disability, for a left shoulder disability, and for a lumbar spine disability, the Veteran filed a VA Form 21-526EZ in November 2015 for these issues, accompanied by a November 2015 statement from his representative asking that action be taken to consider service connection for these three issues.  The Board finds that these November 2015 submissions from the Veteran and his representative constitute a valid and timely substantive appeal for these three issues, and therefore the Board will take jurisdiction of such issues at this time.

[In a May 2006 decision [by a Veterans Law Judge other than the undersigned], the Board denied service connection for bilateral hearing loss.  Consequently, this matter is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right knee disability (on de novo review), for a left knee disability (on de novo review), for a right shoulder disability, for a left shoulder disability, and for a lumbar spine disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A May 2006 Board decision denied the Veteran service connection for a right knee disability, finding that such disability was not incurred in or aggravated by service (and that right knee arthritis was not manifested in the first post-service year).

2.  Evidence received since the May 2006 Board decision suggests that the Veteran's right knee disability may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.

3.  A May 2006 Board decision denied the Veteran service connection for a left knee disability, finding that such disability was not incurred in or aggravated by service (and that left knee arthritis was not manifested in the first post-service year).

4.  Evidence received since the May 2006 Board decision suggests that the Veteran's left knee disability may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.

5.  A May 2006 Board decision denied the Veteran service connection for tinnitus, finding that such disability was not incurred in or aggravated by service.

6.  Evidence received since the May 2006 Board decision suggests that the Veteran's tinnitus may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

7.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).
4.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims of service connection for a right knee disability, for a left knee disability, and for tinnitus, and also grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claims of Service Connection for a Right Knee Disability, for a Left Knee Disability, and for Tinnitus

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2006 Board decision denied claims of service connection for a right knee disability, for a left knee disability, and for tinnitus essentially on the basis that such disabilities were not shown to be related to (incurred in or aggravated by) his service.  The May 2006 Board decision is final.  See 38 U.S.C.A. § 7104.

Regarding the right and left knee disabilities, evidence received since the May 2006 Board decision includes a statement submitted by the Veteran in August 2010 which is purported to be from a Joint Surgeon in the New Mexico National Guard, which notes the following: "It is my professional opinion that [the Veteran's] military activities are directly contributory in part to his diagnosis of bilateral tricompartmental degenerative joint disease of the knees in January 2001, leading to his need for a total right knee replacement in October 2001, [and] his left total knee replacement in August 2006..."

Regarding tinnitus, evidence received since the May 2006 Board decision includes a November 2015 personal statement from the Veteran and his testimony at his February 2016 hearing.  In the November 2015 statement, he noted that he had fired weapons "every day" in military service.  At his February 2016 hearing, described his service with an Infantry unit, followed by artillery service and jump school, and how his tinnitus had worsened ever since his military service.

As service connection for a right knee disability, for a left knee disability, and for tinnitus was previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's right knee disability, left knee disability, and tinnitus were incurred in or aggravated by service.  The aforementioned evidence indicates that his right knee disability, left knee disability, and tinnitus were incurred in service.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claims of service connection for a right knee disability, for a left knee disability, and for tinnitus, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for a right knee disability, for a left knee disability, and for tinnitus may be reopened.  38 U.S.C.A. § 5108.

Service Connection for Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include tinnitus as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for tinnitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as tinnitus or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran's service records are fire-related and are therefore unavailable for review.  However, because his DD Form 214 documents that he served in an Artillery unit, that he received rifle training and a Parachutist's Badge, and that his military occupational specialty (MOS) was a light truck driver, his exposure to noise in service is not in dispute.

From December 2000 (when he filed his initial claim of service connection for tinnitus), the Veteran has contended that he has had ringing in his ears ever since his military service due to noise exposure therein.  In a December 2000 statement, he alleged that he went to a doctor for ear problems right after his service discharge and took medication; he later indicated that these treatment records were not available because the hospital where he sought treatment had closed and the doctor had passed away.

On May 2001 VA audiology examination, the VA examiner opined that the "presence of tinnitus is consistent with reported noise exposure, both military and civilian."

On October 2002 VA audiology examination, the VA examiner opined as follows: "While the [V]eteran does report noise exposure while in the military, he also reports significant noise exposure from working in a lumber mill for 15 years following his discharge.  He also reports some noise exposure from hunting and the use of chain saws.  The [V]eteran's reports of onset of hearing loss occurring in the 1980s, [and] his reports of onset of tinnitus occurring in the 1990s, suggests that hearing loss and tinnitus are as likely as not secondary to presbycusis and/or civilian noise exposure following his discharge from the military."

At an April 2006 hearing [before another Veterans Law Judge in conjunction with the prior May 2006 Board decision issued in this matter], the Veteran testified that he had had ringing in his ears ever since service and that such was the result of noise exposure therein when he was assigned to an artillery unit where they were firing large caliber weapons and Howitzers once a week with no ear protection.

In an April 2009 statement (submitted in conjunction with his current claim of service connection for tinnitus), the Veteran explained that when he worked in a lumber mill after service, he only worked outside the plant; he also alleged that his ringing in the ears had started in service when he was in basic training (while firing guns without ear protection) and continued when he was sent to the artillery unit and jump school.  He also reiterated that he had sought treatment for tinnitus after service (and that the doctor had told him that he "probably had air in ears"), but that this treatment facility had since been closed and the doctor had died.

In a November 2015 statement, the Veteran attributed his tinnitus to firing weapons "every day" in military service.

At the February 2016 hearing before the undersigned, the Veteran testified regarding his service with an Infantry unit, followed by artillery service and jump school, and how his tinnitus had worsened ever since his military service.

It is not in dispute that the Veteran has tinnitus, as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted above, the Veteran's noise exposure in service is conceded, as his DD Form 214 documents that he served in an Artillery unit, that he received rifle training and a Parachutist's Badge, and that his MOS was a light truck driver.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.  The Board notes that the May 2001 VA examiner's opinion (i.e., that the Veteran's tinnitus is consistent with reported noise exposure, both military and civilian) was not accompanied by supportive rationale and is therefore not probative.  Nevertheless, the Veteran has consistently asserted that his tinnitus has been present since service and has continued to worsen since service.  His statements, to include the testimony provided during the February 2016 hearing, are considered forthright and credible.  Additionally, he is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the October 2002 VA examiner opined that the Veteran's tinnitus was "as likely as not secondary to presbycusis and/or civilian noise exposure following his discharge from the military," this opinion did not address the question of whether it was also  at least as likely as not that the Veteran's tinnitus began in service, and thus does not adequately contemplate the "benefit of the doubt" standard that VA is required by law to consider when evaluating evidence.  See 38 U.S.C.A. § 5107.  Therefore, the opinion of the October 2002 VA examiner is inadequate and cannot be dispositive.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that the evidence of record supports a finding that his current tinnitus began in service (from his conceded noise exposure therein) and has persisted since.  Accordingly, service connection for such disability is warranted.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeal to reopen a claim of service connection for a left knee disability is granted.

The appeal to reopen a claim of service connection for tinnitus is granted, and on de novo review service connection for tinnitus is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a right and left knee disabilities (on de novo review), a right and shoulder disabilities, and a lumbar spine disability.



Service Connection for Right and Left Knee Disabilities

The Veteran contends that his current right and left knee disabilities were incurred in service due to injury from parachute jumping.  Specifically, he alleges that he injured his knees during a parachuting accident on his fourth jump while in jump school in Japan and was taken to a field hospital in Yamagata, Japan for treatment right after the accident, and that he has had pain and numbness in his knees since this accident in service.  While the Veteran's service records have been found to be fire-related, his DD Form 214 does document that he received a Parachutist's Badge.

The earliest post-service pertinent medical evidence of record consists of an October 1986 private treatment report which documents treatment for the Veteran's knee pain after falling on ice.  In a December 2000 statement, the Veteran alleged that he went to a doctor for knee problems right after his service discharge and took medication for pain and inflammation; he later indicated that these treatment records were not available because the hospital where he had sought treatment had closed and the doctor had passed away.  VA treatment reports document that he underwent a total right knee replacement in October 2001 and a total left knee replacement in August 2006.  At an April 2006 hearing [before another Veterans Law Judge in conjunction with a prior May 2006 Board decision issued on this matter], the Veteran's son testified that he could remember his father treating his knees with BenGay as far back as the 1950s.  An April 2009 VA treatment report notes the following: "We discussed the likelihood of a correlation between his military parachute jump history and his bilateral knee degenerative disease" - but no medical opinion was offered at that time.

In August 2010, the Veteran submitted a statement reported to be from a Joint Surgeon in the New Mexico National Guard, which noted the following: "It is my professional opinion that [the Veteran's] military activities are directly contributory in part to his diagnosis of bilateral tricompartmental degenerative joint disease of the knees in January 2001, leading to his need for a total right knee replacement in October 2001, [and] his left total knee replacement in August 2006..."  However, this statement was not signed by the surgeon.
On August 2012 VA knees examination, the Veteran was diagnosed with osteoarthritis of both knees, status post bilateral knee arthroplasties.  The VA examiner opined that the Veteran's right and left knee disabilities were less likely as not (less than 50 percent probability) incurred in or caused by the claimed injury, event, or illness in service.  The examiner explained: "There is no evidence of a condition of the knees existing prior to 1986 per review of the medical records.  At that time osteoarthritis [OA] was established as a diagnosis.  Between separation from the military in 1946 and the above noted 1986 evaluation, there are no medical encounters present to establish OA or a preceding condition of the knees.  In the 40 years interval time between the military and the eventual dx [diagnosis] of OA, any number of traumatic events may have occurred to cause or hasten the development of arthritis.  It is also, not unusual to see the development of significant arthritis in a person nearly 60 years of age.  It is considered mere speculation, therefore, to establish a causal connection between events that occurred in the military and the eventual recognition of the bilateral knee osteoarthritis."  However, this medical opinion did not taken into account the Veteran's assertions that he sought medical treatment for his knees right after his service discharge or his allegations of continuity of knee symptomatology since his alleged parachute injury in service.

At the February 2016 hearing, the Veteran testified that he made 24 parachute jumps in service and continued to receive VA treatment for his knees.

In light of the above, a new examination to secure an adequate medical opinion (with rationale addressing the Veteran's assertions that he sought medical treatment for his knees right after his service discharge as well as his reports of continuity of knee symptomatology since his parachute jumping in service) is necessary.

Service Connection for Right and Left Shoulder Disabilities

The Veteran contends that his current right and left shoulder disabilities were incurred in service due to injury from parachute jumping.  Specifically, he alleges that he injured his shoulders during a parachuting accident on his fourth jump while in jump school in Japan and was taken to a field hospital in Yamagata, Japan for treatment right after the accident.  As noted above, while the Veteran's service records have been found to be fire-related, his DD Form 214 does document that he received a Parachutist's Badge.

On March 2013 VA shoulders examination, degenerative joint disease of both shoulders was diagnosed.  Regarding whether the Veteran's right and left shoulder disabilities are related to his parachute jumps in service, the VA examiner stated that this question could not be answered "without resorting to speculation," with the following rationale: "Although parachute jumps can transmit shock waves along the spine and initiate degenerative process, there is no documentation of back or shoulder problems till > 50 yrs from separating active duty in 1946...There is no evidence of a condition of the shoulder existing prior to 2003 per review of the medical records....In more than 50 years interval time between the military and the eventual dx [diagnosis] of OA, any number of traumatic events may have occurred to cause or hasten the development of arthritis.  It is also, not unusual to see the development of significant arthritis in his age group as natural progression of degenerative process.  It is therefore, considered mere speculation, to establish a causal connection between events that occurred in the military and the eventual recognition of degenerative changes in [the] shoulder[s]..."  In a March 2013 addendum, a different VA physician opined: "It is LESS likely than not (SMALLER than 50% likelihood) that [V]eteran's claimed bilateral shoulder condition is related to his in-service parachute jumps while serving in the US Army"; however, for rationale, the VA physician merely referenced an October 2003 VA treatment report noting right shoulder pain and a November 2003 VA treatment report noting left shoulder pain, with no further explanation or actual rationale provided.

In light of the above, a new examination to secure a medical opinion (with adequate rationale is necessary.

Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability was incurred in service due to injury from parachute jumping.  Specifically, he alleges that he injured his lumbar spine during a parachuting accident on his fourth jump while in jump school in Japan and was taken to a field hospital in Yamagata, Japan for treatment right after the accident, and that he has had pain in his lumbar spine since this accident in-service.  As noted above, while the Veteran's service records have been found to be fire-related, his DD Form 214 does document that he received a Parachutist's Badge.

An October 2003 VA treatment report notes the Veteran's assertion that his lumbar spine pain started on active duty with a parachuting accident and that such pain had been present since the accident in service and had progressed over the years.

On March 2013 VA spine examination degenerative joint disease of the lumbar spine was diagnosed.  Regarding whether the Veteran's lumbar spine disability is related to his parachute jumps in service, the VA examiner stated that this question could not be answered "without resorting to speculation," with the following rationale: "Although parachute jumps can transmit shock waves along the spine and initiate degenerative process, there is no documentation of back or shoulder problems till > 50 yrs from separating active duty in 1946....In more than 50 years interval time between the military and the eventual dx [diagnosis] of OA, any number of traumatic events may have occurred to cause or hasten the development of arthritis.  It is also, not unusual to see the development of significant arthritis in his age group as natural progression of degenerative process.  It is therefore, considered mere speculation, to establish a causal connection between events that occurred in the military and the eventual recognition of degenerative changes in...[the] lumbar spine."  In a March 2013 addendum, a different VA physician opined: "While it is possible, it is LESS likely than not (SMALLER than 50% likelihood) that [V]eteran's current degenerative disease of lumbar spine is related to his military service"; for rationale, the VA physician noted: "...his parachuting was limited to training jumps.  His injury on a training jump did not prevent his successfully earning the [Parachutist's] badge.  He worked for many years at manual labor performing maintenance at a cement plant.  It is more likely that his lumbar spine degeneration occurred in the decades following military service than during the 1 year, 8 months of military service."  However, this medical opinion did not taken into account the Veteran's allegations of continuity of lumbar spine symptomatology since his alleged parachute injury in service.

A July 2015 VA treatment record notes the Veteran's report of a "bad jump" out of a plane in 1945 when he landed on his back and how his back used to get numb, and that as he got older, he began to have more back pain.  In a November 2015 statement, the Veteran asserted that he had had back pain and numbness ever since the jump in service when he injured himself.  He also noted in this November 2015 statement that he was given a supportive belt for his back by the physical therapy department at the Albuquerque, New Mexico VA Medical Center; all ongoing VA treatment reports must be secured.

In light of the above, a new examination to secure a medical opinion (with adequate rationale addressing the Veteran's allegations of continuity of lumbar spine symptomatology since his parachute jumping in service) is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral knee, bilateral shoulder, and lumbar spine disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for the aforementioned disabilities since March 2016.
2.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current bilateral knee, bilateral shoulder, and lumbar spine disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right and left knee, right and left shoulder, and lumbar spine disability entity found/shown by the record.  If a disability of a particular joint at issue is not diagnosed, please reconcile that conclusion with the medical evidence in the record, cited above.

(b) Please identify the likely etiology for each knee, shoulder, and lumbar spine disability entity diagnosed during the period of claim.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service?  The examiner should specifically consider and address the Veteran's history of in-service parachute jumping.  In addition, the examiner should address the Veteran's assertions that he sought medical treatment for his knees right after his service discharge.  Furthermore, the examiner should address the Veteran's allegations of continuity of knee and lumbar spine symptomatology since his parachute jumping in service.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for a right and a left knee disabilities (on de novo review), a right and a left shoulder disabilities, and a lumbar spine disability.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


